

AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER is made as of the 4th day of February, 2009


AMONG:


MAP VI ACQUISITION, INC., a corporation formed pursuant to the laws of the State
of Delaware and having an office for business located at 25 Highland Boulevard,
Dix Hills, New York 11746  (“MAP VI”)


AND:


BUSINESSTALKRADIO.NET ACQUISITIONS CORP., a corporation formed pursuant to the
laws of the State of Delaware and a wholly owned subsidiary of MAP VI (the
"Acquirer")


AND:


BUSINESSTALKRADIO.NET, INC., a corporation formed pursuant to the laws of the
State of Delaware and having an office for business located at 401 Shippan
Avenue, Stamford, CT 06902 ("BTRNet")


AND:


Each of the shareholders of BTRNet that are named on the signature page of this
Agreement (the “BTRNet Shareholders”)


WHEREAS:


A.              The BTRNet Shareholders own 72,311,304 BTRNet Shares, being 100%
of the presently issued and outstanding BTRNet Shares;


B.              The respective Boards of Directors of MAP VI, BTRNet and the
Acquirer deem it advisable and in the best interests of MAP VI, BTRNet and the
Acquirer that BTRNet merge with and into the Acquirer (the "Merger") pursuant to
this Agreement and the Certificate of Merger, and the applicable provisions of
the laws of the State of Delaware; and


C.           It is intended that the Merger shall qualify for United States
federal income tax purposes as a reorganization within the meaning of Section
368 of the Internal Revenue Code of 1986, as amended.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 


ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1         In this Agreement the following terms will have the following
meanings:


 
(a)
“Acquisition Shares” means the 72,311,304 MAP VI Common Shares to be issued to
the BTRNet Shareholders at Closing pursuant to the terms of the Merger;



 
(b)
“Additional BTRNet Disclosure” means the information and documentation
evidencing BTRNet Accounts Payable and Liabilities, Accounts Receivable, Bank
Accounts, Debts to Related Parties, Equipment, Insurance Policies, Inventory and
Material Contracts which are to be delivered by BTRNet to MAP VI pursuant to the
terms hereof;



 
(c)
“Agreement” means this agreement and plan of merger among MAP VI, the Acquirer,
BTRNet, and the BTRNet Shareholders;



 
(d)
“Audited MAP VI Financial Statements” means the financial statements of MAP VI
for the two year periods ended September 30, 2008 and 2007, together with the
unqualified auditors report thereon, prepared in accordance with Item 301 of
Regulation S-K, and which are to be delivered by MAP VI to BTRNet pursuant to
the terms hereof;



 
(e)
“BTRNet Accounts Payable and Liabilities” means all accounts payable and
liabilities of BTRNet, due and owing or otherwise constituting a binding
obligation of BTRNet (other than a BTRNet Material Contract) as of September 30,
2008 as set forth in the documentation evidencing such BTRNet Accounts Payable
and Liabilities which is to be delivered by BTRNet to MAP VI concurrent with the
delivery of the Audited BTRNet Financial Statements;



 
(f)
“BTRNet Accounts Receivable” means all accounts receivable and other debts owing
to BTRNet as of September 30, 2008 as set forth in the documentation evidencing
such which is to be delivered by BTRNet to MAP VI concurrent with the delivery
of the Audited BTRNet Financial Statements;



 
(g)
“BTRNet Assets“ means the undertaking and all the property and assets of the
BTRNet Business of every kind and description wheresoever situated including,
without limitation, BTRNet Equipment, BTRNet Inventory, BTRNet Material
Contracts, BTRNet Accounts Receivable, BTRNet Cash, BTRNet Intangible Assets and
BTRNet Goodwill, and all credit cards, charge cards and banking cards issued to
BTRNet;



 
(h)
“BTRNet Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of BTRNet or relating to the BTRNet Business as set forth in the
documentation evidencing such BTRNet Bank Accounts which is to be delivered by
BTRNet to MAP VI concurrent with the delivery of the Audited BTRNet Financial
Statements and as set forth on Schedule “M”;



 
(i)
“BTRNet Business” means all aspects of the business conducted by BTRNet;



 
(j)
“BTRNet Cash” means all cash on hand or on deposit to the credit of BTRNet on
the Closing Date;



 
(k)
“BTRNet Debt to Related Parties” means the debts owed by BTRNet to the BTRNet
Shareholders or to any family member thereof, or to any affiliate, director or
officer of BTRNet or the BTRNet Shareholders as documentation evidencing such
BTRNet Debt to Related Parties to be delivered by BTRNet to MAP VI concurrent
with the delivery of the Audited BTRNet Financial Statements ;


 
2

--------------------------------------------------------------------------------

 

 
(l)
“BTRNet Equipment” means all machinery, equipment, furniture, and furnishings
used in the BTRNet Business, including, without limitation, the items more
particularly described in the documentation evidencing such BTRNet Equipment
which is to be delivered by BTRNet to MAP VI concurrent with the delivery of the
Audited BTRNet Financial Statements;



 
(m)
“BTRNet Goodwill” means the goodwill of the BTRNet Business together with the
exclusive right of MAP VI to represent itself as carrying on the BTRNet Business
in succession of BTRNet subject to the terms hereof, and the right to use any
words indicating that the BTRNet Business is so carried on including the right
to use the name "BusinessTalkRadio.Net, Inc." or any variation thereof as part
of the name of or in connection with the BTRNet Business or any part thereof
carried on or to be carried on by BTRNet, the right to all corporate, operating
and trade names associated with the BTRNet Business, or any variations of such
names as part of or in connection with the BTRNet Business, all telephone
listings and telephone advertising contracts, all lists of customers, books and
records and other information relating to the BTRNet Business, all necessary
licenses and authorizations and any other rights used in connection with the
BTRNet Business;



 
(n)
“BTRNet Insurance Policies” means the public liability insurance and insurance
against loss or damage to BTRNet Assets and the BTRNet Business as described in
the documentation evidencing such BTRNet Insurance which is to be delivered by
BTRNet to MAP VI concurrent with the delivery of the Audited BTRNet Financial
Statements;



 
(o)
“BTRNet Intangible Assets” means all of the intangible assets of BTRNet,
including, without limitation, BTRNet Goodwill, all trademarks, logos,
copyrights, designs, and other intellectual and industrial property of BTRNet,
the documentation evidencing such BTRNet Intangible Assets which is to be
delivered by BTRNet to MAP VI concurrent with the delivery of the Audited BTRNet
Financial Statements;



 
(p)
“BTRNet Inventory” means all inventory and supplies of the BTRNet Business as of
September 30, 2008 as set forth in documentation evidencing such BTRNet
Inventory which is to be delivered by BTRNet to MAP VI concurrent with the
delivery of the Audited BTRNet Financial Statements;



 
(q)
“BTRNet Material Contracts” means the burden and benefit of and the right, title
and interest of BTRNet in, to and under all trade and non-trade contracts,
engagements or commitments, whether written or oral, to which BTRNet is entitled
in connection with the BTRNet Business whereunder BTRNet is obligated to pay or
entitled to receive the sum of $10,000 or more including, without limitation,
any pension plans, profit sharing plans, bonus plans, loan agreements, security
agreements, indemnities and guarantees, any agreements with employees, lessees,
licensees, managers, accountants, suppliers, agents, distributors, officers,
directors, attorneys or others which cannot be terminated without liability on
not more than one month's notice, and those BTRNet Material Contracts to be
delivered by BTRNet to MAP VI concurrent with the delivery of the Audited BTRNet
Financial Statements;



 
(r)
“BTRNet Shares” means all of the issued and outstanding shares of BTRNet's
equity stock;



 
(s)
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 10 hereof;



 
(t)
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived;


 
3

--------------------------------------------------------------------------------

 

 
(u)
“Effective Time” means the date of the filing of an appropriate Certificate of
Merger in the form required by the State of Delaware, which certificate shall
provide that the Merger shall become effective upon such filing;



 
(v)
“Material Adverse Change” means a greater than 10% negative deviation from
previously reported financial results (annualized where appropriate);



 
(w)
“Merger” means the merger, at the Effective Time, of BTRNet and the Acquirer
pursuant to this Agreement and Plan of Merger;



 
(x)
“Merger Consideration” means the Acquisition Shares;



 
(y)
“Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or
such other place as MAP VI and BTRNet may mutually agree upon;



 
(z)
“State Corporation Law” means the General Corporation Law of the State of
Delaware;



 
(aa)
“MAP VI Accounts Payable and Liabilities” means all accounts payable and
liabilities of MAP VI, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of MAP VI and its subsidiaries (other than a
MAP VI Material Contract) as of September 30, 2008 as set forth is Schedule “C”
hereto;



 
(bb)
“MAP VI Accounts Receivable” means all accounts receivable and other debts owing
to MAP VI, on a consolidated basis, as of September 30, 2008 as set forth in
Schedule “D” hereto;



 
(cc)
“MAP VI Assets” means the undertaking and all the property and assets of the MAP
VI Business of every kind and description wheresoever situated including,
without limitation, MAP VI Equipment, MAP VI Inventory, MAP VI Material
Contracts, MAP VI Accounts Receivable, MAP VI Cash, MAP VI Intangible Assets and
MAP VI Goodwill, and all credit cards, charge cards and banking cards issued to
MAP VI;



 
(dd)
“MAP VI Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of MAP VI and its subsidiaries or relating to the MAP VI Business
as set forth in Schedule “E” hereto;



 
(ee)
“MAP VI Business” means all aspects of any business conducted by MAP VI and its
subsidiaries;



 
(ff)
“MAP VI Cash” means all cash on hand or on deposit to the credit of MAP VI and
its subsidiaries on the Closing Date;



 
(gg)
“MAP VI Common Shares” means the shares of common stock in the capital of MAP
VI;



 
(hh)
“MAP VI Debt to Related Parties” means the debts owed by MAP VI to any
affiliate, director or officer of MAP VI as described in Schedule “F” hereto;



 
(ii)
“MAP VI Equipment” means all machinery, equipment, furniture, and furnishings
used in the MAP VI Business, including, without limitation, the items more
particularly described in Schedule “G” hereto;


 
4

--------------------------------------------------------------------------------

 

 
(jj)
“MAP VI Goodwill” means the goodwill of the MAP VI Business including the right
to all corporate, operating and trade names associated with the MAP VI Business,
or any variations of such names as part of or in connection with the MAP VI
Business, all books and records and other information relating to the MAP VI
Business, all necessary licenses and authorizations and any other rights used in
connection with the MAP VI Business;



 
(kk)
“MAP VI Insurance Policies” means the public liability insurance and insurance
against loss or damage to the MAP VI Assets and the MAP VI Business as described
in Schedule “H” hereto;



 
(ll)
“MAP VI Intangible Assets" means all of the intangible assets of MAP VI and its
subsidiaries, including, without limitation, MAP VI Goodwill, all trademarks,
logos, copyrights, designs, and other intellectual and industrial property of
MAP VI and its subsidiaries;



(mm)
“MAP VI Inventory” means all inventory and supplies of the MAP VI Business as of
September 30, 2008, as set forth in Schedule “I” hereto;



(nn)        “MAP VI Material Contracts” means the burden and benefit of and the
right, title and interest of MAP VI and its subsidiaries in, to and under all
trade and non-trade contracts, engagements or commitments, whether written or
oral, to which MAP VI or its subsidiaries are entitled whereunder MAP VI or its
subsidiaries are obligated to pay or entitled to receive the sum of $10,000 or
more including, without limitation, any pension plans, profit sharing plans,
bonus plans, loan agreements, security agreements, indemnities and guarantees,
any agreements with employees, lessees, licensees, managers, accountants,
suppliers, agents, distributors, officers, directors, attorneys or others which
cannot be terminated without liability on not more than one month's notice, and
those contracts listed in Schedule “J” hereto;


 
(oo)
“Surviving Company” means the Acquirer following the merger with BTRNet.



Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


Captions and Section Numbers


1.2           The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision thereof.


Section References and Schedules


1.3           Any reference to a particular “Article”, “section”, “paragraph”,
“clause” or other subdivision is to the particular Article, section, clause or
other subdivision of this Agreement and any reference to a Schedule by letter
will mean the appropriate Schedule attached to this Agreement and by such
reference the appropriate Schedule is incorporated into and made part of this
Agreement.  The Schedules to this Agreement are as follows:


Information concerning MAP VI


Schedule “C”
MAP VI Accounts Payable and Liabilities
Schedule “D”
MAP VI Accounts Receivable
Schedule “E”
MAP VI Bank Accounts
Schedule “F”
MAP VI Debts to Related Parties
Schedule “G”
MAP VI Equipment
Schedule “H”
MAP VI Insurance Policies
Schedule “I”
MAP VI Inventory
Schedule “J”
MAP VI Material Contracts


 
5

--------------------------------------------------------------------------------

 


Severability of Clauses


1.4              If any part of this Agreement is declared or held to be invalid
for any reason, such invalidity will not affect the validity of the remainder
which will continue in full force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.


ARTICLE 2
THE MERGER


The Merger


2.1              At Closing, BTRNet shall be merged with and into the Acquirer
pursuant to this Agreement and Plan of Merger and the separate corporate
existence of BTRNet shall cease and the Acquirer, as it exists from and after
the Closing, shall be the Surviving Company.


Effect of the Merger


2.2              The Merger shall have the effect provided therefore by the
State Corporation Law. Without limiting the generality of the foregoing, and
subject thereto, at Closing (i) all the rights, privileges, immunities, powers
and franchises, of a public as well as of a private nature, and all property,
real, personal and mixed, and all debts due on whatever account, including
without limitation subscriptions to shares, and all other choses in action, and
all and every other interest of or belonging to or due to BTRNet or the
Acquirer, as a group, subject to the terms hereof, shall be taken and deemed to
be transferred to, and vested in, the Surviving Company without further act or
deed; and all property, rights and privileges, immunities, powers and franchises
and all and every other interest shall be thereafter as effectually the property
of the Surviving Company, as they were of BTRNet and the Acquirer, as a group,
and (ii) all debts, liabilities, duties and obligations of BTRNet and the
Acquirer, as a group, subject to the terms hereof, shall become the debts,
liabilities and duties of the Surviving Company and the Surviving Company shall
thenceforth be responsible and liable for all debts, liabilities, duties and
obligations of BTRNet and the Acquirer, as a group, and neither the rights of
creditors nor any liens upon the property of BTRNet or the Acquirer, as a group,
shall be impaired by the Merger, and may be enforced against the Surviving
Company.


Certificate of Incorporation; Bylaws; Directors and Officers


2.3              The Certificate of Incorporation of the Surviving Company from
and after the Closing shall be the Certificate of Incorporation of the Acquirer
until thereafter amended in accordance with the provisions therein and as
provided by the applicable provisions of the State Corporation Law.  The Bylaws
of the Surviving Company from and after the Closing shall be the Bylaws of the
Acquirer as in effect immediately prior to the Closing, continuing until
thereafter amended in accordance with their terms, the Certificate of
Incorporation of the Surviving Company and as provided by the State Corporation
Law.  The Directors of BTRNet at the Effective Time shall continue to be the
Directors of the Surviving Company after the Closing.


Conversion of Securities


2.4              At the Effective Time, by virtue of the Merger and without any
action on the part of the Acquirer, BTRNet or the BTRNet Shareholders, the
shares of capital stock of each of BTRNet and the Acquirer shall be converted as
follows:


 
(a)
Capital Stock of the Acquirer. Each issued and outstanding share of the
Acquirer's capital stock shall continue to be issued and outstanding and shall
be converted into one share of validly issued, fully paid, and non-assessable
common stock of the Surviving Company. Each stock certificate of the Acquirer
evidencing ownership of any such shares shall continue to evidence ownership of
such shares of capital stock of the Surviving Company.


 
6

--------------------------------------------------------------------------------

 

 
(b)
Conversion of BTRNet Shares. Each BTRNet Share that is issued and outstanding at
the Effective Time shall automatically be cancelled and extinguished and
converted, without any action on the part of the holder thereof, into the right
to receive at the time and in the amounts described in this Agreement an amount
of Acquisition Shares equal to the number of Acquisition Shares divided by the
number of BTRNet Shares outstanding immediately prior to Closing. All such
BTRNet Shares, when so converted, shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate representing any such shares shall cease to have any rights
with respect thereto, except the right to receive the Acquisition Shares paid in
consideration therefore upon the surrender of such certificate in accordance
with this Agreement.



Adherence with Applicable Securities Laws


2.5          The BTRNet Shareholders agree that they are acquiring the
Acquisition Shares for investment purposes and will not offer, sell or otherwise
transfer, pledge or hypothecate any of the Acquisition Shares issued to them
(other than pursuant to an effective Registration Statement under the Securities
Act of 1933, as amended) directly or indirectly unless:


 
(a)
the sale is to MAP VI;



 
(b)
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933,as amended, provided by Rule 144 thereunder; or



 
(c)
the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to MAP VI an opinion of counsel to that
effect or such other written opinion as may be reasonably required by MAP VI.



The BTRNet Shareholders acknowledge that the certificates representing the
Acquisition Shares shall bear the following legend:


NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF MAP VI


Representations and Warranties


3.1              MAP VI hereby represents and warrants in all material respects
to BTRNet and the BTRNet Shareholders, with the intent that BTRNet and the
BTRNet Shareholders will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:

 
7

--------------------------------------------------------------------------------

 


MAP VI - Corporate Status and Capacity


 
(a)
Incorporation. MAP VI is a corporation duly incorporated and validly subsisting
under the laws of the State of Delaware, and is in good standing with the office
of the Secretary of State for the State of Delaware;



 
(b)
Carrying on Business. MAP VI conducts the business described in its filings with
the Securities and Exchange Commission and does not conduct any other business.
MAP VI is duly authorized to carry on such business in Delaware.  The nature of
the MAP VI Business does not require MAP VI to register or otherwise be
qualified to carry on business in any other jurisdictions;



 
(c)
Corporate Capacity. MAP VI has the corporate power, capacity and authority to
own the MAP VI Assets and to enter into and complete this Agreement;



 
(d)
Reporting Status; Listing. MAP VI is currently required to file current reports
with the Securities and Exchange Commission pursuant to section 15(d) of the
Securities Exchange Act of 1934, is current in its filings with the Securities
and Exchange Commission and has or will provide all requisite information or MAP
VI to the Acquirer to prepare any future filings, and the MAP VI Common Shares
are quoted on the “Bulletin Board”;



Acquirer - Corporate Status and Capacity


 
(e)
Incorporation. The Acquirer is a corporation duly incorporated and validly
subsisting under the laws of the State of Delaware, and is in good standing with
the office of the Secretary of State for the State of Delaware;



 
(f)
Carrying on Business. Other than corporate formation and organization, the
Acquirer has not carried on business activities to date;



 
(g)
Corporate Capacity. The Acquirer has the corporate power, capacity and authority
to enter into and complete this Agreement;



MAP VI - Capitalization


 
(h)
Authorized Capital. The authorized capital of MAP VI consists of 75,000,000 MAP
VI Common Shares, $0.0001 par value and 10,000,000 shares of preferred stock.
$0.0001 par value, of which 2.5 million MAP VI Common Shares, and no shares of
preferred stock are presently issued and outstanding;



 
(i)
No Option, Warrant or Other Right. No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of MAP VI
Common Shares or for the purchase, subscription or issuance of any of the
unissued shares in the capital of MAP VI;



Acquirer Capitalization


 
(j)
Authorized Capital. The authorized capital of the Acquirer consists of 200
shares of common stock, $0.001 par value, of which 0 shares of common stock are
presently issued and outstanding,



 
(k)
No Option, Warrant or Other Right. No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement,  option, warrant or right for the acquisition of any
common or preferred shares in the Acquirer or for the purchase, subscription or
issuance of any of the unissued shares in the capital of Acquirer;


 
8

--------------------------------------------------------------------------------

 


MAP VI - Records and Financial Statements


 
(l)
Charter Documents. The charter documents of MAP VI and the Acquirer have not
been altered since the incorporation of each, respectively, except as filed in
the record books of MAP VI or the Acquirer, as the case may be;



 
(m)
Corporate Minute Books. The corporate minute books of MAP VI and its
subsidiaries are complete and each of the minutes contained therein accurately
reflect the actions that were taken at a duly called and held meeting or by
consent without a meeting. All actions by MAP VI and its subsidiaries which
required director or shareholder approval are reflected on the corporate minute
books of MAP VI and its subsidiaries. MAP VI and its subsidiaries are not in
violation or breach of, or in default with respect to, any term of their
respective Certificates of Incorporation (or other charter documents) or
by-laws.



 
(n)
MAP VI Financial Statements. The Audited MAP VI Financial Statements, when
delivered, will present fairly, in all material respects, the assets and
liabilities (whether accrued, absolute, contingent or otherwise) of MAP VI as of
the respective dates thereof, and the sales and earnings of the MAP VI Business
during the periods covered thereby, in all material respects, and will have been
prepared in substantial accordance with generally accepted accounting principles
consistently applied and the requirements of Item 301 of Regulation S-K as
promulgated by the Securities and Exchange Commission;



 
(o)
MAP VI Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of MAP VI or its subsidiaries which are not disclosed
in Schedule “C” hereto or reflected in the Unaudited MAP VI Financial Statements
except those incurred in the ordinary course of business since the date of the
said schedule and the Unaudited MAP VI Financial Statements, and neither MAP VI
nor its subsidiaries have guaranteed or agreed to guarantee any debt, liability
or other obligation of any person, firm or corporation. Without limiting the
generality of the foregoing, all accounts payable and liabilities of MAP VI as
of September 30, 2008, are described in Schedule “C” hereto;



 
(p)
MAP VI Accounts Receivable. All the MAP VI Accounts Receivable result from bona
fide business transactions and services actually rendered without, to the
knowledge and belief of MAP VI, any claim by the obligor for set-off or
counterclaim. Without limiting the generality of the foregoing, all accounts
receivable of MAP VI as of September 30, 2008, are described in Schedule “D”
hereto;



 
(q)
MAP VI Bank Accounts. All of the MAP VI Bank Accounts, their location, numbers
and the authorized signatories thereto are as set forth in Schedule “E” hereto;



 
(r)
No Debt to Related Parties. Except as disclosed in Schedule “F” hereto, neither
MAP VI nor any of its subsidiaries is, and on Closing will not be, indebted to
any affiliate, director or officer of MAP VI except accounts payable on account
of bona fide business transactions of MAP VI incurred in normal course of the
MAP VI Business, including employment agreements, none of which are more than 30
days in arrears;



 
(s)
No Related Party Debt to MAP VI. No director or officer or affiliate of MAP VI
is now indebted to or under any financial obligation to MAP VI or any subsidiary
on any account whatsoever, except for advances on account of travel and other
expenses not exceeding $1,000 in total;



 
(t)
No Dividends. No dividends or other distributions on any shares in the capital
of MAP VI have been made, declared or authorized since the date of Unaudited MAP
VI Financial Statements;


 
9

--------------------------------------------------------------------------------

 

 
(u)
No Payments. No payments of any kind have been made or authorized since the date
of the Unaudited MAP VI Financial Statements to or on behalf of officers,
directors, shareholders or employees of MAP VI or its subsidiaries or under any
management agreements with MAP VI or its subsidiaries, except payments made in
the ordinary course of business and at the regular rates of salary or other
remuneration payable to them;



 
(v)
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting MAP VI;



 
(w)
No Adverse Events. Since the date of the Unaudited MAP VI Financial Statements



 
(i)
there has not been any material adverse change in the consolidated financial
position or condition of MAP VI, its subsidiaries, its liabilities or the MAP VI
Assets or any damage, loss or other change in circumstances materially affecting
MAP VI, the MAP VI Business or the MAP VI Assets or MAP VI’ right to carry on
the MAP VI Business, other than changes in the ordinary course of business,



 
(ii)
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting MAP VI, its
subsidiaries, the MAP VI Business or the MAP VI Assets,



 
(iii)
there has not been any material increase in the compensation payable or to
become payable by MAP VI to any of MAP VI’ officers, employees or agents or any
bonus, payment or arrangement made to or with any of them,



 
(iv)
the MAP VI Business has been and continues to be carried on in the ordinary
course,



 
(v)
MAP VI has not waived or surrendered any right of material value,



 
(vi)
neither MAP VI nor its subsidiaries have discharged or satisfied or paid any
lien or encumbrance or obligation or liability other than current liabilities in
the ordinary course of business, and



 
(vii)
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.



MAP VI - Income Tax Matters


 
(x)
Tax Returns. All tax returns and reports of MAP VI and its subsidiaries required
by law to be filed have been filed and are true, complete and correct, and any
taxes payable in accordance with any return filed by MAP VI and its subsidiaries
or in accordance with any notice of assessment or reassessment issued by any
taxing authority have been so paid;



 
(y)
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by MAP VI or its subsidiaries.  MAP VI is not
aware of any contingent tax liabilities or any grounds which would prompt a
reassessment including aggressive treatment of income and expenses in filing
earlier tax returns;


 
10

--------------------------------------------------------------------------------

 

MAP VI - Applicable Laws and Legal Matters


 
(z)
Licenses. MAP VI and its subsidiaries hold all licenses and permits as may be
requisite for carrying on the MAP VI Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have a material adverse effect on the MAP VI
Business;



 
(aa)
Applicable Laws. Neither MAP VI nor its subsidiaries have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the MAP VI Business,
and to MAP VI’ knowledge, neither MAP VI nor its subsidiaries are in breach of
any laws, ordinances, statutes, regulations, bylaws, orders or decrees the
contravention of which would result in a material adverse impact on the MAP VI
Business;



 
(bb)
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to MAP VI, its subsidiaries, the MAP VI Business, or any of the MAP VI
Assets nor does MAP VI have any knowledge of any deliberate act or omission of
MAP VI or its subsidiaries that would form any material basis for any such
action or proceeding;



 
(cc)
No Bankruptcy. Neither MAP VI nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against MAP VI
or its subsidiaries and no order has been made or a resolution passed for the
winding-up, dissolution or liquidation of MAP VI or its subsidiaries;



 
(dd)
Labor Matters. Neither MAP VI nor its subsidiaries are party to any collective
agreement relating to the MAP VI Business with any labor union or other
association of employees and no part of the MAP VI Business has been certified
as a unit appropriate for collective bargaining or, to the knowledge of MAP VI,
has made any attempt in that regard;



 
(ee)
Finder's Fees. Neither MAP VI nor its subsidiaries are party to any agreement
which provides for the payment of finder's fees, brokerage fees, commissions or
other fees or amounts which are or may become payable to any third party in
connection with the execution and delivery of this Agreement and the
transactions contemplated herein;



Execution and Performance of Agreement


 
(ff)
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of MAP VI and
the Acquirer;



 
(gg)
No Violation or Breach. The execution and performance of this Agreement will
not:



 
(i)
violate the charter documents of MAP VI or the Acquirer or result in any breach
of, or default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which MAP VI or its subsidiaries are party,



 
(ii)
give any person any right to terminate or cancel any agreement including,
without limitation, the MAP VI Material Contracts, or any right or rights
enjoyed by MAP VI or its subsidiaries,



 
(iii)
result in any alteration of MAP VI’s or its subsidiaries’ obligations under any
agreement to which MAP VI or its subsidiaries are party including, without
limitation, the MAP VI Material Contracts,


 
11

--------------------------------------------------------------------------------

 

 
(iv)
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the MAP VI
Assets,



 
(v)
result in the imposition of any tax liability to MAP VI or its subsidiaries
relating to the MAP VI Assets, or



 
(vi)
violate any court order or decree to which either MAP VI or its subsidiaries are
subject;



The MAP VI Assets - Ownership and Condition


 
(hh)
Business Assets. The MAP VI Assets comprise all of the property and assets of
the MAP VI Business, and no other person, firm or corporation owns any assets
used by MAP VI or its subsidiaries in operating the MAP VI Business, whether
under a lease, rental agreement or other arrangement, other than as disclosed in
Schedules “F” or “J” hereto;



 
(ii)
Title. MAP VI or its subsidiaries are the legal and beneficial owner of the MAP
VI Assets, free and clear of all mortgages, liens, charges, pledges, security
interests, encumbrances or other claims whatsoever, save and except as disclosed
in Schedules “F” or “J” hereto;



 
(jj)
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the MAP VI Assets;



 
(kk)
MAP VI Insurance Policies. MAP VI and its subsidiaries maintain the public
liability insurance and insurance against loss or damage to the MAP VI Assets
and the MAP VI Business as described in Schedule “H” hereto;



 
(ll)
MAP VI Material Contracts. The MAP VI Material Contracts listed in Schedule “J”
constitute all of the material contracts of MAP VI and its subsidiaries;



(mm)
No Default. There has not been any default in any material obligation of MAP VI
or any other party to be performed under any of the MAP VI Material Contracts,
each of which is in good standing and in full force and effect and unamended
(except as disclosed in Schedule “J” hereto), and MAP VI is not aware of any
default in the obligations of any other party to any of the MAP VI Material
Contracts;



 
(nn)
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of MAP VI or its subsidiaries. Neither MAP VI nor
its subsidiaries are obliged to pay benefits or share profits with any employee
after termination of employment except as required by law;



MAP VI Assets - MAP VI Equipment


 
(oo)
MAP VI Equipment. The MAP VI Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;



MAP VI Assets - MAP VI Goodwill and Other Assets


 
(pp)
MAP VI Goodwill. MAP VI and its subsidiaries does not carry on the MAP VI
Business under any other business or trade names. MAP VI does not have any
knowledge of any infringement by MAP VI or its subsidiaries of any patent,
trademarks, copyright or trade secret;


 
12

--------------------------------------------------------------------------------

 

The MAP VI Business


 
(qq)
Maintenance of Business. Since the date of the Unaudited MAP VI Financial
Statements, MAP VI and its subsidiaries have not entered into any material
agreement or commitment except in the ordinary course and except as disclosed
herein;



 
(rr)
Subsidiaries. Except for the Acquirer, MAP VI does not own any subsidiaries and
does not otherwise own, directly or indirectly, any shares or interest in any
other corporation, partnership, joint venture or firm; and



MAP VI - Acquisition Shares


 
(ss)
Acquisition Shares. The Acquisition Shares when delivered to the holders of
BTRNet Shares pursuant to the Merger shall be validly issued and outstanding as
fully paid and non-assessable shares and the Acquisition Shares shall be
transferable upon the books of MAP VI, in all cases subject to the provisions
and restrictions of all applicable securities laws.



Non-Merger and Survival


3.2           The representations and warranties of MAP VI contained herein will
be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by BTRNet or the BTRNet
Shareholders, the representations and warranties of MAP VI shall survive the
Closing.


Indemnity


3.3           MAP VI agrees to indemnify and save harmless BTRNet and the BTRNet
Shareholders from and against any and all claims, demands, actions, suits,
proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of MAP VI to defend any such claim), resulting from the breach by it
of any representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by MAP VI to BTRNet or the BTRNet Shareholders
hereunder.


ARTICLE 4
COVENANTS OF MAP VI


Covenants


4.1              MAP VI covenants and agrees with BTRNet and the BTRNet
Shareholders that it will:


 
(a)
Conduct of Business. Until the Closing, conduct the MAP VI Business diligently
and in the ordinary course consistent with the manner in which the MAP VI
Business generally has been operated up to the date of execution of this
Agreement;



 
(b)
Preservation of Business.  Until the Closing, use its best efforts to preserve
the MAP VI Business and the MAP VI Assets and, without limitation, preserve for
BTRNet MAP VI’s and its subsidiaries’ relationships with any third party having
business relations with them;


 
13

--------------------------------------------------------------------------------

 

 
(c)
Access. Until the Closing, give BTRNet, the BTRNet Shareholders, and their
representatives full access to all of the properties, books, contracts,
commitments and records of MAP VI, and furnish to BTRNet, the BTRNet
Shareholders and their representatives all such information as they may
reasonably request;



 
(d)
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the MAP VI Assets notwithstanding the
change in control of BTRNet arising from the Merger;



 
(e)
Name Change. Forthwith after the Closing, take such steps are required to change
the name of MAP VI to “BusinessTalkRadio.Net., Inc.” or such similar name as may
be acceptable to the board of directors of BTRNet; and



Authorization


4.2              MAP VI hereby agrees to authorize and direct any and all
federal, state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting MAP VI and its subsidiaries to
release any and all information in their possession respecting MAP VI and its
subsidiaries to BTRNet. MAP VI shall promptly execute and deliver to BTRNet any
and all consents to the release of information and specific authorizations which
BTRNet reasonably requires to gain access to any and all such information.


Survival


4.3              The covenants set forth in this Article shall survive the
Closing for the benefit of BTRNet and the BTRNet Shareholders.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE BTRNET SHAREHOLDERS


Representations and Warranties


5.1              The BTRNet Shareholders hereby jointly and severally represent
and warrant in all material respects to MAP VI, with the intent that it will
rely thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby, that:


BTRNet - Corporate Status and Capacity


 
(a)
Incorporation. BTRNet is a corporation duly incorporated and validly subsisting
under the laws of the State of Delaware, and is in good standing with the office
of the Secretary of State for the State of Delaware;



 
(b)
Carrying on Business. BTRNet is duly authorized to carry on such business in all
jurisdictions where the nature of its business requires it to do so;



 
(c)
Corporate Capacity. BTRNet has the corporate power, capacity and authority to
own the BTRNet Assets and to enter into and complete this Agreement;



BTRNet - Capitalization



 
(d)
Authorized Capital. The authorized capital of BTRNet consists of 75,000,000
shares of common stock, $.001 par value per share and 5,000,000 shares of
preferred stock, $.001 par value per share.


 
14

--------------------------------------------------------------------------------

 



 
(e)
(e) Ownership of BTRNet Shares. The issued and outstanding share capital of
BTRNet will on Closing consist of 72,311,304 common shares (being the BTRNet
Shares), which shares on Closing shall be validly issued and outstanding as
fully paid and non-assessable shares. The BTRNet Shareholders will be at Closing
the registered and beneficial owners of 72,311,304 BTRNet Shares. The BTRNet
Shares owned by the BTRNet Shareholders will on Closing be free and clear of any
and all liens, charges, pledges, encumbrances, restrictions on transfer and
adverse claims whatsoever;



 
(f)
No Option, Warrant or Other Right. Except as disclosed on Schedule 5.1, no
person, firm or corporation has any agreement, option, warrant, preemptive right
or any other right capable of becoming an agreement, option, warrant or right
for the acquisition of BTRNet Shares held by the BTRNet Shareholders or for the
purchase, subscription or issuance of any of the unissued shares in the capital
of BTRNet;



 
(g)
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of BTRNet Shares contained in the charter documents of BTRNet or
under any agreement;



BTRNet - Records and Financial Statements



 
(h)
Charter Documents. The charter documents of BTRNet have not been altered since
its incorporation date, except as filed in the record books of BTRNet;



 
(i)
Corporate Minute Books. The corporate minute books of BTRNet are complete and
each of the minutes contained therein accurately reflect the actions that were
taken at a duly called and held meeting or by consent without a meeting. All
actions by BTRNet which required director or shareholder approval are reflected
on the corporate minute books of BTRNet. Neither BTRNet are in violation or
breach of, or in default with respect to, any term of their respective
Certificates of Incorporation (or other charter documents) or by-laws;



 
(j)
BTRNet Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of BTRNet which has not been provided by BTRNet to MAP
VI, and BTRNet has not guaranteed or agreed to guarantee any debt, liability or
other obligation of any person, firm or corporation;



 
(k)
BTRNet Accounts Receivable. All the BTRNet Accounts Receivable result from bona
fide business transactions and services actually rendered without, to the
knowledge and belief of the BTRNet Shareholders, any claim by the obligor for
set-off or counterclaim.  Without limiting the generality of the foregoing, all
accounts receivable of BTRNet as of September 30, 2008, will be provided by
BTRNet to MAP VI;



 
(l)
BTRNet Bank Accounts. All of the BTRNet Bank Accounts, their location, numbers
and the authorized signatories at the Closing Date will be provided by BTRNet to
MAP VI;



 
(m)
No Debt to Related Parties. BTRNet will on Closing not be indebted to the BTRNet
Shareholders nor to any family member thereof, nor to any affiliate, director or
officer of BTRNet or the BTRNet Shareholders except accounts payable on account
of bona fide business transactions of BTRNet incurred in normal course of BTRNet
Business, including employment agreements with the BTRNet Shareholders, none of
which are more than 30 days in arrears;



 
(n)
No Related Party Debt to BTRNet. No BTRNet Shareholder nor any director, officer
or affiliate of BTRNet are now indebted to or under any financial obligation to
BTRNet on any account whatsoever, except for advances on account of travel and
other expenses not exceeding $5,000 in total;


 
15

--------------------------------------------------------------------------------

 

 
(o)
No Dividends. No dividends or other distributions on any shares in the capital
of BTRNet have been made, declared or authorized since the date of the BTRNet
Financial Statements;



 
(p)
No Payments. No payments of any kind have been made or authorized since the date
of the BTRNet Financial Statements to or on behalf of the BTRNet Shareholders or
to or on behalf of officers, directors, shareholders or employees of BTRNet or
under any management agreements with BTRNet, except payments made in the
ordinary course of business and at the regular rates of salary or other
remuneration payable to them;



 
(q)
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting BTRNet, other than
any such plans disclosed in the BTRNet Financial Statements;



 
(r)
No Adverse Events. Since the date of the BTRNet Financial Statements:



 
(i)
there has not been any Material Adverse Change in the consolidated financial
position or condition of BTRNet, its liabilities or the BTRNet Assets or any
damage, loss or other change in circumstances materially affecting BTRNet, the
BTRNet Business or the BTRNet Assets or BTRNet’s right to carry on the BTRNet
Business, other than changes in the ordinary course of business,



 
(ii)
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting BTRNet, the BTRNet
Business or the BTRNet Assets,



 
(iii)
there has not been any material increase in the compensation payable or to
become payable by BTRNet to the BTRNet Shareholders or to any of BTRNet's
officers, employees or agents or any bonus, payment or arrangement made to or
with any of them,



 
(iv)
the BTRNet Business has been and continues to be carried on in the ordinary
course,



 
(v)
BTRNet has not waived or surrendered any right of material value,



 
(vi)
BTRNet has discharged or satisfied or paid any lien or encumbrance or obligation
or liability other than current liabilities in the ordinary course of business,
and



 
(vii)
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made;



BTRNet - Income Tax Matters


 
(s)
Tax Returns. All tax returns and reports of BTRNet required by law to be filed
have been filed and are true, complete and correct, and any taxes payable in
accordance with any return filed by BTRNet or in accordance with any notice of
assessment or reassessment issued by any taxing authority have been so paid;



 
(t)
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by BTRNet. BTRNet is not aware of any
contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns;


 
16

--------------------------------------------------------------------------------

 


BTRNet - Applicable Laws and Legal Matters


 
(u)
Licenses. BTRNet holds all licenses and permits as may be requisite for carrying
on the BTRNet Business in the manner in which it has heretofore been carried on,
which licenses and permits have been maintained and continue to be in good
standing except where the failure to obtain or maintain such licenses or permits
would not have a material adverse effect on the BTRNet Business;



 
(v)
Applicable Laws. BTRNet has not been charged with or received notice of breach
of any laws, ordinances, statutes, regulations, by-laws, orders or decrees to
which they are subject or which applies to them the violation of which would
have a material adverse effect on the BTRNet Business, and, to the knowledge of
the BTRNet Shareholders, BTRNet is not in breach of any laws, ordinances,
statutes, regulations, by-laws, orders or decrees the contravention of which
would result in a material adverse impact on the BTRNet Business;



 
(w)
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to BTRNet, the BTRNet Business, or any of the BTRNet Assets, nor do the
BTRNet Shareholders have any knowledge of any deliberate act or omission of
BTRNet that would form any material basis for any such action or proceeding,
other than what has been disclosed by BTRNet to MAP VI prior to Closing;



 
(x)
No Bankruptcy. BTRNet has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against BTRNet and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of BTRNet;



 
(y)
Labor Matters. BTRNet is not party to any collective agreement relating to the
BTRNet Business with any labor union or other association of employees and no
part of the BTRNet Business has been certified as a unit appropriate for
collective bargaining or, to the knowledge of the BTRNet Shareholders, has made
any attempt in that regard.



 
(z)
Finder's Fees. BTRNet is not party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;



Execution and Performance of Agreement


 
(aa)
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of BTRNet;



 
(bb)
No Violation or Breach. The execution and performance of this Agreement will not



 
(i)
violate the charter documents of BTRNet or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which BTRNet is a party,



 
(ii)
give any person any right to terminate or cancel any agreement including,
without limitation, BTRNet Material Contracts, or any right or rights enjoyed by
BTRNet,


 
17

--------------------------------------------------------------------------------

 


 
(iii)
result in any alteration of BTRNet's obligations under any agreement to which
BTRNet is a party including, without limitation, the BTRNet Material Contracts,



 
(iv)
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the BTRNet
Assets,



 
(v)
result in the imposition of any tax liability to BTRNet relating to BTRNet
Assets or the BTRNet Shares, or



 
(vi)
violate any court order or decree to which BTRNet is subject;



BTRNet Assets - Ownership and Condition


 
(cc)
Business Assets. The BTRNet Assets comprise all of the property and assets of
the BTRNet Business, and neither the BTRNet Shareholders nor any other person,
firm or corporation owns any assets used by BTRNet in operating the BTRNet
Business, whether under a lease, rental agreement or other arrangement, other
than what has been disclosed to MAP VI by BTRNet prior to Closing;



 
(dd)
Title. BTRNet is the legal and beneficial owner of the BTRNet Assets, free and
clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever;



 
(ee)
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the BTRNet Assets;



 
(ff)
BTRNet Insurance Policies. BTRNet maintains the public liability insurance and
insurance against loss or damage to the BTRNet Assets and the BTRNet Business as
described in the documentation evidencing such insurance which will be provided
by BTRNet to MAP VI concurrent with the delivery of the Audited BTRNet Financial
Statements



 
(gg)
BTRNet Material Contracts. The BTRNet Material Contracts provided by BTRNet to
MAP VI concurrent with the delivery of the Audited BTRNet Financial
Statements  constitute all of the material contracts of BTRNet;



 
(hh)
No Default. There has not been any default in any material obligation of BTRNet
or any other party to be performed under any of BTRNet Material Contracts, each
of which is in good standing and in full force and effect and unamended (except
as disclosed in the documentation evidencing such default provided by BTRNet to
MAP VI concurrent with the delivery of the Audited BTRNet Financial Statements),
and BTRNet is not aware of any default in the obligations of any other party to
any of the BTRNet Material Contracts;



 
(ii)
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of BTRNet.  BTRNet is not obliged to pay benefits
or share profits with any employee after termination of employment except as
required by law;



BTRNet Assets - BTRNet Equipment


 
(jj)
BTRNet Equipment. The BTRNet Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition and the documentation evidencing such equipment will be
provided by BTRNet to MAP VI concurrent with the delivery of the Audited BTRNet
Financial Statements;


 
18

--------------------------------------------------------------------------------

 


BTRNet Assets - BTRNet Goodwill and Other Assets


 
(kk)
BTRNet Goodwill. BTRNet carries on the BTRNet Business only under the name
"BTRNet International, Inc.", and variations thereof and under no other business
or trade names. The BTRNet Shareholders do not have any knowledge of any
infringement by BTRNet of any patent, trademark, copyright or trade secret.  All
documentation evidencing the Intellectual Property of BTRNet will be provided by
BTRNet to MAP VI concurrent with the delivery of the Audited BTRNet Financial
Statements;



The Business of BTRNet


 
(ll)
Maintenance of Business. Since the date of the BTRNet Financial Statements, the
BTRNet Business has been carried on in the ordinary course and BTRNet has not
entered into any material agreement or commitment except in the ordinary course;
and



(mm)
Subsidiaries. A list of all BTRNet subsidiaries will be provided by BTRNet to
MAP VI concurrent with the delivery of the Audited BTRNet Financial Statements.



Non-Merger and Survival


5.2           The representations and warranties of BTRNet contained herein will
be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by MAP VI, the
representations and warranties of BTRNet shall survive the Closing.


Indemnity


5.3           The BTRNet Shareholders agree to indemnify and save harmless MAP
VI from and against any and all claims, demands, actions, suits, proceedings,
assessments, judgments, damages, costs, losses and expenses, including any
payment made in good faith in settlement of any claim (subject to the right of
the BTRNet Shareholders to defend any such claim), resulting from the breach by
any of them of any representation or warranty of such party made under this
Agreement or from any misrepresentation in or omission from any certificate or
other instrument furnished or to be furnished by BTRNet or the BTRNet
Shareholders to MAP VI hereunder.


ARTICLE 6
COVENANTS OF BTRNET AND
THE BTRNET SHAREHOLDERS


Covenants


6.1              BTRNet and the BTRNet Shareholders covenant and agree with MAP
VI that they will:


 
(a)
Conduct of Business. Until the Closing, conduct the BTRNet Business diligently
and in the ordinary course consistent with the manner in which the BTRNet
Business generally has been operated up to the date of execution of this
Agreement;



 
(b)
Preservation of Business.  Until the Closing, use their best efforts to preserve
the BTRNet Business and the BTRNet Assets and, without limitation, preserve for
MAP VI BTRNet’s relationships with their suppliers, customers and others having
business relations with them;


 
19

--------------------------------------------------------------------------------

 

 
(c)
Access. Until the Closing, give MAP VI and its representatives full access to
all of the properties, books, contracts, commitments and records of BTRNet
relating to BTRNet, the BTRNet Business and the BTRNet Assets, and furnish to
MAP VI and its representatives all such information as they may reasonably
request;



 
(d)
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the BTRNet Assets, including the BTRNet
Material Contracts, notwithstanding the change in control of BTRNet arising from
the Merger;



 
(e)
Name Change. Forthwith after the Closing, BTRNet and the BTRNet Shareholders
shall take such steps are required to change the name of MAP VI to “BTRNet
International, Inc” or such similar name as may be acceptable to the board of
directors of MAP VI;



Authorization


6.2              BTRNet hereby agrees to authorize and direct any and all
federal, state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting BTRNet to release any and all
information in their possession respecting BTRNet to MAP VI.  BTRNet shall
promptly execute and deliver to MAP VI any and all consents to the release of
information and specific authorizations which MAP VI reasonably require to gain
access to any and all such information.


Survival


6.3              The covenants set forth in this Article shall survive the
Closing for the benefit of MAP VI.


ARTICLE 7


[INTENTIONALLY LEFT BLANK]


ARTICLE 8
CONDITIONS PRECEDENT


Conditions Precedent in favor of MAP VI


8.1              MAP VI’s obligations to carry out the transactions contemplated
hereby are subject to the fulfillment of each of the following conditions
precedent on or before the Closing:


 
(a)
all documents or copies of documents required to be executed and delivered to
MAP VI hereunder will have been so executed and delivered;



 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by BTRNet or the BTRNet Shareholders at or prior to the Closing
will have been complied with or performed;



 
(c)
title to the BTRNet Shares held by the BTRNet Shareholders and to the BTRNet
Assets will be free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever, save and except as
disclosed herein;



 
(d)
the Certificate of Merger shall be executed by BTRNet in form acceptable for
filing with the Delaware Secretary of State;



 
(e)
subject to Article 9 hereof, there will not have occurred


 
20

--------------------------------------------------------------------------------

 

 
(i)
any material adverse change in the financial position or condition of BTRNet,
its liabilities or the BTRNet Assets or any damage, loss or other change in
circumstances materially and adversely affecting BTRNet, the BTRNet Business or
the BTRNet Assets or BTRNet's right to carry on the BTRNet Business, other than
changes in the ordinary course of business, none of which has been materially
adverse, or



 
(ii)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to BTRNet or the BTRNet Business (whether or not covered by
insurance) materially and adversely affecting BTRNet, the BTRNet Business or the
BTRNet Assets;



 
(f)
BTRNet will have caused the Additional BTRNet Disclosure to be prepared and
delivered to MAP VI; and



 
(g)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any.



Waiver by MAP VI


8.2              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of MAP VI and any such condition may be
waived in whole or in part by MAP VI at or prior to the Closing by delivering to
BTRNet a written waiver to that effect signed by MAP VI. In the event that the
conditions precedent set out in the preceding section are not satisfied on or
before the Closing, MAP VI shall be released from all obligations under this
Agreement.


Conditions Precedent in Favor of BTRNet and the BTRNet Shareholders


8.3              The obligations of BTRNet and the BTRNet Shareholders to carry
out the transactions contemplated hereby are subject to the fulfillment of each
of the following conditions precedent on or before the Closing:


 
(a)
all documents or copies of documents required to be executed and delivered to
BTRNet hereunder will have been so executed and delivered;



 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by MAP VI at or prior to the Closing will have been complied with
or performed;



 
(c)
MAP VI will have delivered the Acquisition Shares to be issued pursuant to the
terms of the Merger to BTRNet at the Closing and the Acquisition Shares will be
registered on the books of MAP VI in the names of the holders of BTRNet Shares
at the Effective Time;



 
(d)
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;



 
(e)
the Certificate of Merger shall be executed by the Acquirer in form acceptable
for filing with the Delaware Secretary of State;



 
(f)
subject to Article 9 hereof, there will not have occurred



 
(i)
any material adverse change in the financial position or condition of MAP VI,
its subsidiaries, their liabilities or the MAP VI Assets or any damage, loss or
other change in circumstances materially and adversely affecting MAP VI, the MAP
VI Business or the MAP VI Assets or MAP VI’ right to carry on the MAP VI
Business, other than changes in the ordinary course of business, none of which
has been materially adverse, or


 
21

--------------------------------------------------------------------------------

 


 
(ii)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to MAP VI or the MAP VI Business (whether or not covered by
insurance) materially and adversely affecting MAP VI, its subsidiaries, the MAP
VI Business or the MAP VI Assets;



 
(h)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;



 
(i)
MAP VI will have delivered the Audited MAP VI Financial Statements to BTRNet;
and



 
(j)
the satisfaction of all liabilities of MAP VI on or prior to the Closing Date.



Waiver by BTRNet and the BTRNet Shareholders


8.4              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of BTRNet and the BTRNet Shareholders and any
such condition may be waived in whole or in part by BTRNet or the BTRNet
Shareholders at or prior to the Closing by delivering to MAP VI a written waiver
to that effect signed by BTRNet and the BTRNet Shareholders. In the event that
the conditions precedent set out in the preceding section are not satisfied on
or before the Closing, BTRNet and the BTRNet Shareholders shall be released from
all obligations under this Agreement.


Nature of Conditions Precedent


8.5              The conditions precedent set forth in this Article are
conditions of completion of the transactions contemplated by this Agreement and
are not conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $1.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions of precedent in favor of the other party or parties set forth in this
Article.


Termination


8.6              Notwithstanding any provision herein to the contrary, if the
Closing does not occur on or before November 30, 2008, this Agreement will be at
an end and will have no further force or effect, unless otherwise agreed upon by
the parties in writing.


Confidentiality


8.7           Notwithstanding any provision herein to the contrary, the parties
hereto agree that the existence and terms of this Agreement are confidential and
that if this Agreement is terminated pursuant to the preceding section the
parties agree to return to one another any and all financial, technical and
business documents delivered to the other party or parties in connection with
the negotiation and execution of this Agreement and shall keep the terms of this
Agreement and all information and documents received from BTRNet and MAP VI and
the contents thereof confidential and not utilize nor reveal or release same.


ARTICLE 9
RISK


Material Change in the Business of BTRNet


9.1              If any material loss or damage to the BTRNet Business occurs
prior to Closing and such loss or damage, in MAP VI's reasonable opinion, cannot
be substantially repaired or replaced within sixty (60) days, MAP VI shall,
within two (2) days following any such loss or damage, by notice in writing to
BTRNet, at its option, either:

 
22

--------------------------------------------------------------------------------

 


 
(a)
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



 
(b)
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to MAP VI's
obligations to carry out the transactions contemplated hereby, be vested in
BTRNet or otherwise adequately secured to the satisfaction of MAP VI on or
before the Closing Date.



Material Change in the MAP VI Business


9.2              If any material loss or damage to the MAP VI Business occurs
prior to Closing and such loss or damage, in BTRNet's reasonable opinion, cannot
be substantially repaired or replaced within sixty (60) days, BTRNet shall,
within two (2) days following any such loss or damage, by notice in writing to
MAP VI, at its option, either:


 
(a)
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



 
(b)
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to BTRNet's
obligations to carry out the transactions contemplated hereby, be vested in MAP
VI or otherwise adequately secured to the satisfaction of BTRNet on or before
the Closing Date.



ARTICLE 10
CLOSING


Closing


10.1              The Merger and the other transactions contemplated by this
Agreement will be closed at the Place of Closing in accordance with the closing
procedure set out in this Article.


Documents to be Delivered by BTRNet


10.2              On or before the Closing, BTRNet and the BTRNet Shareholders
will deliver or cause to be delivered to MAP VI:


 
(a)
the original or certified copies of the charter documents of BTRNet and all
corporate records documents and instruments of BTRNet and all books and accounts
of BTRNet;



 
(b)
all reasonable consents or approvals required to be obtained by BTRNet for the
purposes of completing the Merger and preserving and maintaining the interests
of BTRNet under any and all BTRNet Material Contracts and in relation to BTRNet
Assets;



 
(c)
certified copies of such resolutions of the shareholders and directors of BTRNet
as are required to be passed to authorize the execution, delivery and
implementation of this Agreement;



 
(d)
an acknowledgement from BTRNet and the BTRNet Shareholders of the satisfaction
of the conditions precedent set forth in section 8.3 hereof;



 
(e)
the Certificate of Merger, duly executed by BTRNet; and


 
23

--------------------------------------------------------------------------------

 


 
(f)
such other documents as MAP VI may reasonably require to give effect to the
terms and intention of this Agreement.



Documents to be Delivered by MAP VI


10.3              On or before the Closing, MAP VI shall deliver or cause to be
delivered to BTRNet and the BTRNet Shareholders:


 
(a)
share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of BTRNet Common Stock;



 
(b)
certified copies of such resolutions of the directors of MAP VI as are required
to be passed to authorize the execution, delivery and implementation of this
Agreement;



 
(c)
a certified copy of a resolution of the directors of MAP VI dated as of the
Closing Date appointing the nominees of BTRNet as officers of BTRNet;



 
(d)
an undated resolution of the directors of MAP VI appointing the nominee of the
BTRNet Shareholders listed below in Article 11 to the board of directors of MAP
VI;



 
(e)
Reserved;



 
(f)
an acknowledgement from MAP VI of the satisfaction of the conditions precedent
set forth in section 8.1 hereof;



 
(g)
the Certificate of Merger, duly executed by the Acquirer;



 
(h)
such other documents as BTRNet may reasonably require to give effect to the
terms and intention of this Agreement.



ARTICLE 11
POST-CLOSING MATTERS


Forthwith after the Closing, MAP VI, BTRNet and the BTRNet Shareholders, as the
case may be, agree to use all their best efforts to:


 
(a)
file the Certificate of Merger with Secretary of State of the State of Delaware;



 
(b)
within 20 days of the Closing, take such steps are required to initiate the
change of the name of MAP VI to “BTRNet International, Inc” or such similar name
as may be acceptable to the board of directors of MAP VI;



ARTICLE 12
GENERAL PROVISIONS


Arbitration


12.1           The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith.  If such good negotiation fails to resolve such
dispute, controversy, difference or claim within fifteen (15) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration in the City of New York, New York.

 
24

--------------------------------------------------------------------------------

 


Notice


12.2              Any notice required or permitted to be given by any party will
be deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid single certified or
registered mail, or telecopy. Any notice delivered by mail shall be deemed to
have been received on the fourth business day after and excluding the date of
mailing, except in the event of a disruption in regular postal service in which
event such notice shall be deemed to be delivered on the actual date of receipt.
Any notice delivered personally or by telecopy shall be deemed to have been
received on the actual date of delivery.


Addresses for Service


12.3              The address for service of notice of each of the parties
hereto is as follows:


 
(a)
MAP VI or the Acquirer:



MAP VI, Inc.
25 Highland Boulevard
Dix Hills, New York 11746


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn:  Richard Friedman, Esq.
Phone:  (212) 930-9700
Telecopy:  (212) 930-9725


 
(b)
BTRNet or the BTRNet Shareholders:



BusinessTalkRadio.Net, Inc.
401 Shippan Avenue
2nd Floor
Stamford, CT   06902


Change of Address


12.4              Any party may, by notice to the other parties change its
address for notice to some other address in the United States and will so change
its address for notice whenever the existing address or notice ceases to be
adequate for delivery by hand. A post office box may not be used as an address
for service.


Further Assurances


12.5              Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.


Time of the Essence


12.6              Time is expressly declared to be the essence of this
Agreement.

 
25

--------------------------------------------------------------------------------

 

Entire Agreement


12.7              The provisions contained herein constitute the entire
agreement among BTRNet, the BTRNet Shareholders, the Acquirer and MAP VI
respecting the subject matter hereof and supersede all previous communications,
representations and agreements, whether verbal or written, among BTRNet, the
BTRNet Shareholders, the Acquirer and MAP VI with respect to the subject matter
hereof.


Enurement


12.8              This Agreement will enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


Assignment


12.9              This Agreement is not assignable without the prior written
consent of the parties hereto.


Counterparts


12.10              This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopy will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


Applicable Law


12.11              This Agreement is subject to the laws of the State of
Delaware.


[Remainder of page intentionally left blank.]

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

     
MAP VI, INC.
                     
By:
/s/
     
Steven Y. Moskowitz
     
Chief Executive Officer
       
Witness
                     
Name
                     
Address
                                     
 
 
BUSINESSTALKRADIO.NET,
 
  ACQUISITION CORP.                      
By: 
/s/
     
Steven Y. Moskowitz
     
Chief Executive Officer
       
Witness
                     
Name
                     
Address
                     
 
    BUSINESSTALKRADIO.NET, INC.                       
By: 
/s/
     
Michael Metter
     
Chief Executive Officer
       
Witness
                     
Name
                     
Address
     

 
 
27

--------------------------------------------------------------------------------

 

SHAREHOLDERS


Shareholder list to follow.

 
28

--------------------------------------------------------------------------------

 

Schedule “C”
MAP VI Accounts Payable and Liabilities


None.

 
29

--------------------------------------------------------------------------------

 


Schedule “D”
 MAP VI Accounts Receivable


None.
 
30

--------------------------------------------------------------------------------


 
Schedule “E”
MAP VI Bank Accounts


None.

 
31

--------------------------------------------------------------------------------

 

Schedule “F”
MAP VI Debts to Related Parties


None.

 
32

--------------------------------------------------------------------------------

 

Schedule “G”
MAP VI Equipment


None.

 
33

--------------------------------------------------------------------------------

 

Schedule “H”
MAP VI Insurance Policies


None.

 
34

--------------------------------------------------------------------------------

 

Schedule “I”
MAP VI Inventory


None.

 
35

--------------------------------------------------------------------------------

 

Schedule “J”
MAP VI Material Contracts


None.


 
36

--------------------------------------------------------------------------------

 

Schedule 5.1


BusinessTalkRadio.Net, Inc. Options, Warrant or Other Rights


None.

 
37

--------------------------------------------------------------------------------

 